September 25, 2015 Arusyak Sukiasyan President Illumitry Corp. Sasunci Davit Square Yerevan, Armenia Re:Illumitry Corp. Amendment No. 3 to Registration Statement on Form S-1 Filed on September 8, 2015  File No. 333-202841 Ladies and Gentlemen: Pursuant to the staff’s telephone conversation with counsel of Illumitry Corp. ("Company") on September 22, 2015 the Company herewith files with the Securities and Exchange Commission (the "Commission") amendment number 4 to the registration statement on Form S-1 (the "Amended Registration Statement") in response to the Commission's oral comment, with reference to the Company's amendment number 3 to registration statement on Form S-1 filed with the Commission on September 8, 2015. Very Truly Yours, /s/ Arusyak Sukiasyan Arusyak Sukiasyan President of Illumitry Corp.
